Name: Commission Regulation (EEC) No 1094/81 of 24 April 1981 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/26 Official Journal of the European Communities 25 . 4 . 81 COMMISSION REGULATION (EEC) No 1094/81 of 24 April 1981 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( l ), as last amended by the Act of Accession of Greece (2), and in particular Article 1 7 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 2429/72 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equilibrium and the natural development of prices and trade on this market,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for expor ­ tation , and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third coun ­ tries , account being taken , where appropriate , of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to desti ­ nation ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas Article 2 of Commission Regulation (EEC) No 1098 /68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (*), as last amended by Regulation (EEC) No 242/80 (6), provides that the refund on products falling within subheading 04.02 B is equal to the sum of two components, the first representing the quantity of milk products and the second representing the quan ­ tity of added sucrose ; whereas, however, the latter component applies only if the added sucrose was produced from beet or cane harvested within the Community ; (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 155, 3 . 7 . 1968 , p . 1 . (4) OJ No L 264, 23 . 11 . 1972, p . 1 . (5) OJ No L 184, 29 . 7 . 1968 , p . 10 . (6) OJ No L 27, 2 . 2 . 1980 , p . 27 . 25 . 4. 81 Official Journal of the European Communities No L 113/27 the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in interpretation , it should be specified that there will be no refund for these products which fall within heading No 04.04 ; Whereas it follows from applying these detailed rules to the present situation on the market in milk and milk products , and in particular to prices for these products within the Community and on the world market, that the refund should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas for the products falling within subheading 04.02 B II a) or 04.02 B II b) 1 with a fat content not exceeding 9-5 % by weight, the first component referred to above is fixed for 100 kilograms of the whole product ; whereas, for the other products falling within subheading 04.02 B, this component is calcu ­ lated by multiplying the basic amount by the milk product content of the product in question ; whereas this basic amount is the refund on one kilogram of milk products contained in the product ; Whereas the second component is calculated by multiplying the sucrose content of the product by the basic amount of the refund valid on the day of expor ­ tation for the products listed in Article 1 ( 1 ) (d) of Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3455/80 (2) ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the special conditions concerning the payment of the refund for skimmed-milk powder for use as feed in the country of destination were laid down in Regulation (EEC) No 2054/76 ('), as last amended by Regulation (EEC) No 2949/78 (4) ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex hereto . 2 . There shall be no refunds for exports to Zone E for products falling within heading Nos 04.01 , 04.02, 04.03 and 23.07 of the Common Customs Tariff . Article 2 This Regulation shall enter into force on 25 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 April 1981 . For the Commission Poul DALSAGER Mc.nber of the Commission (') OJ No L 359 , 31 . 12 . 1974, p . 1 . ( 2) OJ No L 360, 31 . 12 . 1980 , p . 17 . (3) OJ No L 228, 20 . 8 . 1976, p . 17. 4 OJ No L 351 , 15 . 12 . 1978 , p . 26 . No L 113/28 Official Journal of the European Communities 25 . 4. 81 ANNEX to the Commission Regulation of 24 April 1981 fixing the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.01 Milk and cream, fresh , not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight , not exceeding 1-5% 0110 05 2-49 (2) Of a fat content, by weight, exceeding 1 -5 % but not exceeding 3 % 0110 15 5-92 (3 ) Of a fat content, by weight, exceeding 3 % 0110 20 7-81 b) Other : ( 1 ) Of a fat content, by weight, not exceeding 1-5 % 0110 25 2-49 (2) Of a fat content, by weight, exceeding 1-5% but not exceeding 3 % 0110 35 5-92 (3 ) Of a fat content, by weight, exceeding 3 % 0110 40 7-81 II . Other : a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1-5 % 0130 10 2-49 (bb) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 0130 22 5-92 (cc) Of a fat content, by weight, exceeding 3 % 0130 31 7-81 2 . Exceeding 4 % 0140 00 903 b) Other, of a fat content, by weight : 1 . Not exceeding 4% : (aa) Of a fat content, by weight, not exceeding 1 -5 % 0150 10 2-49 (bb) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % 0150 21 5-92 (cc) Of a fat content, by weight, exceeding 3 % 0150 31 7-81 2 . Exceeding 4 % 0160 00 9 03 ex B. Other, excluding whey, of a fat content, by weight (') : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % 0200 05 10-70 (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17 % 0200 1 1 16-58 (c) Of a fat content, by weight, exceeding 17 % 0200 21 25-00 II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 % 0300 12 for exports to :  Zone C 2   Other destinations 29-80 (b) Of a fat content, by weight , exceeding 35 % but not exceeding 39 % 0300 13 for exports to :  Zone C 2   Other destinations 46-62 (c) Of a fat content, by weight, exceeding 39 % 0300 20 for exports to :  Zone C 2   Other destinations 51-43 25 . 4 . 81 Official Journal of the European Communities No L 113/29 CCT heading No Description Code Refund ( in ECU/ 1 00 kg net weight unless otherwise indicated) 04.01 III . More than 45 % : (cont'd) (a) Of a fat content, by weight, not exceeding 68 % 0400 1 1 for exports to :  Zone C 2   Other destinations 58-64 (b) Of a fat content, by weight, exceeding 68 % but not exceeding 80 % 0400 22 for exports to :  Zone C 2   Other destinations 86-28 (c) Of a fat content, by weight, exceeding 80 % 0400 30 for exports to :  Zone C 2   Other destinations 100-70 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1 -5 % 0620 00 37-00 2 . Exceeding 1 -5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % 0720 00 37-00 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 0720 20 56-80 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 0720 30 62-57 (dd) Of a fat content, by weight, exceeding 25 % 0720 40 70-00 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 0820 20 70-92 (bb) Of a fat content, by weight, exceeding 28 % 0820 30 71-88 4 . Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 73-39 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 0920 30 83-29 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 0920 40 86-03 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 0920 50 97-18 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 60 105-19 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 113-21 b) Other, of a fat weight content : 1 . Not exceeding 1-5% 1020 00 37-00 2 . Exceeding 1 -5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % 1120 10 37-00 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17% 1120 20 56-80 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 1 1 20 30 62-57 (dd) Of a fat content, by weight, exceeding 25 % 1 1 20 40 for exports to :  Poland 9000  Other destinations 70-00 No L 113/30 Official Journal of the European Communities 25 . 4 . 81 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont'd) 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % (bb) Of a fat content, by weight, exceeding 28 % 4. Exceeding 29 % : 1 220 20 1220 30 70-92 71-88 (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 73-39 (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 1320 30 83-29 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 1320 40 86-03 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 1320 50 97-18 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 1320 60 105-19 (ff) Of a fat content, by weight, exceeding 79 % 1320 70 113-21 III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2-5 kg or less and of a non-fat content by weight not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8-9 % and of a lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 12  (22) Exceeding 3 % , by weight 1420 22 7-81 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 50  (22) Exceeding 3 % , by weight, but not exceeding 7-4 % 1420 60 14-10 (33) Exceeding 7-4 % 1420 70 19-14 2 . Other, of a non fat lactic dry matter content : (aa) Of less than 15 % , by weight 1520 10 14-18 (bb) Of 15 % or more, by weight 1 520 20 22-70 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : (1 1 ) Not exceeding 3 % , by weight 1620 70  (22) Exceeding 3 % , by weight, but not exceeding 8-9 % 1630 00 7-81 (33) Exceeding 8-9 % , by weight, but not exceeding 11 % 1630 10 14-18 (44) Exceeding 1 1 % , by weight, but not exceeding 21 % 1630 20 17-78 (55) Exceeding 21 % , by weight, but not exceeding 39 % 1630 30 for exports to :  Zone C 2  Other destinations 29-80 (66) Exceeding 39 % 1 630 40 for exports to :  Zone C 2  Other destinations 51-43 25 . 4 . 81 Official Journal of the European Communities No L 113/31 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.02 (bb) Of 1 5 % or more and of a fat content : (cont 'd) ( 11 ) Not exceeding 3 % , by weight 1630 50  (22) Exceeding 3 % , by weight, but not exceeding 7-4 % 1630 60 1410 (33) Exceeding 7-4 % , by weight, but not exceeding 8-9 % 1630 70 1914 (44) Exceeding 8-9 % 1630 80 22-70 2 . Exceeding 45 % 1720 00 for exports to :  Zone C 2   Other destinations 58-64 B. Containing added sugar : 1 . Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2-5 kilo ­ grams or less and of a fat content, by weight : aa) Not exceeding 1-5 % 2220 00 0-3700 (4) per kg bb) Exceeding 1 -5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 1 1 % 2320 10 0-3700 (4) per kg (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 1 7 % 2320 20 0-5680 (4) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2320 30 0-6257 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2320 40 0-7000 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2420 10 0-7000 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2420 20 0-8329 (4) per kg 2 . Other, of a fat content, by weight : aa) Not exceeding 1-5% 2520 00 0-3700 (4) per kg bb) Exceeding 1 -5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % 2620 1 0 0-3700 (4) per kg (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 2620 20 0-5680 (4) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2620 30 0-6257 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2620 40 0-7000 (4) per kg No L 113/32 Official Journal of the European Communities 25 . 4 . 81 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.02 cc) Exceeding 27 % : (cont 'd) ( 11 ) Of a fat content, by weight, not exceeding 41 % 2720 10 0-7000 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2720 20 0-8329 (4) per kg ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content by weight not exceeding 9-5 % : ( 1 ) Of a fat content, by weight, not exceeding 6-9 % and of a non fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 2810 11 ~ (4) per kg (22) Exceeding 3 % by weight 2810 12 0-0781 (4) per kg (bb) Of 1 5 % or more 2810 15 11-58 0 (2) Of a fat content, by weight, exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2810 20 23-47 0 b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6-9 % and of a non fÃ ¤t lactic dry matter content, by weight, of 1 5 % or more 2910 70 11-58 0 (bb) Of a fat content, by weight, exceeding 6-9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 1 5 % or more 2910 76 23-47 0 (cc) Of a fat content by weight, exceeding 9-5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 % 2910 80 0-1538 (4) per kg (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 2910 85 for exports to :  Zone C 2   Other destinations 0-2980 (4) per kg (ee) Of a fat content, by weight, exceeding 39 % 2910 90 for exports to :  Zone C 2   Other destinations 0-5143 (4) per kg 2 . Exceeding 45 % 3010 00 for exports to :  Zone C 2   Other destinations 0-5864 (4) per kg 04.03 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : ( I) Of a fat content, by weight, of 62 % or more, but less than 78 % 3110 03 For exports to :  Zone C 1 79-39  Zone C 2   Other destinations 79-39 25 . 4. 81 Official Journal of the European Communities No L 113/33 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.03 (II) Of a fat content, by weight, of 78 % or more but less than (cont'd) 80 % 3110 16 For exports to :  Zone C 1 99-88  Zone C 2   Other destinations 99-88 (III) Of a fat content, by weight, of 80 % or more, but less than 82 % 3110 22 For exports to :  Zone C 1 102-44  Zone C 2   Other destinations 102-44 (IV) Of a fat content, by weight, of 82 % or more 3110 32 For exports to :  Zone C 1 105-00  Zone C 2   Other destinations 105-00 B. Other, of a fat content, by weight : ( I) Not exceeding 99-5 % 3210 10 For exports to :  Zone C 1 105-00  Zone C 2   Other destinations 105-00 (II) Exceeding 99-5 % 3210 20 For exports to :  Zone C 1 145-00  Zone C 2   Other destinations 145-00 04.04 Cheese and curd (6) : ex A. Emmentaler and GruyÃ ¨re , not grated or powdered : II . Other : ( 1 ) Pieces packed in vacuum or in inert gas, of a net weight of less than 7-5 kg 3800 40 For exports to :  Zone D, Ceuta, Melilla and Andorra 27-40  Zone E 42-47  Canada 71-84  Liechtenstein and Switzerland   Austria 23-03  Other destinations 100-73 (2) Other 3800 60 For exports to :  Zone D, Ceuta , Melilla and Andorra 27-40  Zone E   Canada 71-84  Liechtenstein and Switzerland   Austria 23-03  Other destinations 100-73 ex C. Blue-veined cheese, not grated or powdered , other than Roquefort 4000 00 for exports to :  Austria 16-91  Zone D, Ceuta, Melilla and Andorra 60-43  Zone E 33-15  Canada 50-73  Other destinations 82-79 No L 113/34 Official Journal of the European Communities 25 . 4 . 81 CCT heading No Description Code Refund ( in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 D. Processed cheese , not grated or powdered : (cont 'd) II . Other, of a fat content, by weight : a) Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex 1 . Not exceeding 48 % and of a dry matter content, by weight : (aa) Of 27 % or more but less than 33 % 4410 05 for exports to :  Austria 2Ã 8  Zone D, Ceuta , Melilla and Andorra 3-26  Zone E 4-22  Canada 4-57  Switzerland 2-51  Other destinations 12-46 (bb) Of 33 % or more but less than 38 % 4410 10 for exports to :  Austria 4-47  Zone D, Ceuta, Melilla and Andorra 8-32  Zone E 10-64  Canada 11-85  Switzerland 6-41  Other destinations 31-02 (cc ) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : (1 1 ) Less than 20 % 4410 20 for exports to :  Austria 4-47  Zone D, Ceuta , Melilla and Andorra 8-32  Zone E 10-64  Canada 11-85  Switzerland 6-41  Other destinations 31-02 (22) Of 20 % or more 4410 30 for exports to :  Austria 6-60  Zone D, Ceuta , Melilla and Andorra 12-31  Zone E 1 5-73  Canada 17-53  Switzerland 9-48  Other destinations 45-89 (dd) Of 43 % or more and of a fat content, by weight, in the dry matter : ( 11 ) Less than 20 % 4410 40 for exports to :  Austria 4-47  Zone D, Ceuta, Melilla and Andorra 8-32  Zone E 10-64  Canada 11-85  Switzerland 6-41  Other destinations 31-02 25 . 4 . 81 Official Journal of the European Communities No L 113/35 CCT heading No Description Code Refund ( in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 (22) Of 20 % or more but less than 40 % 4410 50 (cont 'd) for exports to :  Austria 6-60  Zone D, Ceuta , Melilla and Andorra 12-31  Zone E 15-73  Canada 17-53  Switzerland 9-48  Other destinations 45-89 (33) Of 40 % or more 4410 60 for exports to :  Austria 9-67  Zone D, Ceuta , Melilla and Andorra 17-99  Zone E 22-98  Canada 25-63  Switzerland 13-83  Other destinations 66-96 ex 2 . Exceeding 48 % and of a dry matter content , by weight : (aa) Of 33 % or more but less than 38 % 4510 10 for exports to :  Austria 4-47  Zone D, Ceuta , Melilla and Andorra 8-32  Zone E 10-64  Canada 1 1-85  Switzerland 6-41  Other destinations 31-02 (bb) Of 38 % or more but less than 43 % 4510 20 for exports to :  Austria 6-60  Zone D, Ceuta , Melilla and Andorra 12-31  Zone E 15-73  Canada 17-53  Switzerland 9-48  Other destinations 45-89 (cc) Of 43 % or more but less than 46 % 4510 30 for exports to :  Austria 9-67  Zone D, Ceuta , Melilla and Andorra 17-99  Zone E 22-98  Canada 25-63  Switzerland 13-83  Other destinations 66-96 (dd) Of 46 % or more and of a fat content, by weight , in the dry matter : ( 11 ) Less than 55 % 4510 40 for exports to :  Austria 9-67  Zone D, Ceuta , Melilla and Andorra 17-99  Zone E 22-98  Canada 25-63  Switzerland 13-83  Other destinations 66-96 No L 113/36 Official Journal of the European Communities 25 . 4 . 81 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 (22) Of 55 % or more 4510 50 (cont'd) for exports to :  Austria 11-46  Zone D, Ceuta, Melilla and Andorra 21-34  Zone E 27-26  Canada 30-41  Switzerland 16-42  Other destinations 79-44 b) Exceeding 36 % 4610 00 for exports to :  Austria 11-46  Zone D, Ceuta, Melilla and Andorra 21-34  Zone E 27-26  Canada 30-41  Switzerland 16-42  Other destinations 79-44 E. Other : I. Not grated or powdered, of a fat content, by weight, not exceed ­ ing 40 % and a water content, calculated by weight, of the non ­ fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano 4710 11 for exports to :  Zone D, Ceuta, Melilla and Andorra 124-00  Zone E 124-00  Canada 124-00  Switzerland 110-79  Other destinations 124-00 (2) Fiore Sardo, Pecorino 4710 16 for exports to :  Zone D, Ceuta, Melilla and Andorra 150-32  Zone E 120-00  Canada 126-65  Switzerland 121-22  Other destinations 150-32 (3) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more 4710 22 for exports to :  Zone D, Ceuta , Melilla and Andorra 90-00  Zone E 80-00  Canada 90-00  Switzerland 80-00  Other destinations 90-00 b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more 4850 00 for exports to :  Austria 16-02  Zone D, Ceuta , Melilla and Andorra 25-16  Zone E 40-17  Canada 46-30  Switzerland 1 9-34  Other destinations 93-63 25 . 4 . 81 Official Journal of the European Communities No L 113/37 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 ex 5 . Other, of a fat content, by weight, in the dry matter : (cont 'd) (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) 5120 12 for exports to :  Austria 7-62  Zone D, Ceuta , Melilla and Andorra 14-21  Zone E 18-40  Canada 19-94  Switzerland 4-82  Other destinations 39-71 (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) 5120 16 for exports to :  Austria 8-84  Zone D, Ceuta, Melilla and Andorra 16-48  Zone E 21-25  Canada 23-25  Switzerland 5-32  Other destinations 62-42 (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % (exclu ­ ding cheeses produced from whey) 5120 22 for exports to :  Austria 10-65  Zone D, Ceuta, Melilla and Andorra 19-83  Zone E 25-45  Canada 28-10  Switzerland 5-72  Other destinations 74-40 (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo , Provolone, Ragusano 5120 31 for exports to :  Zone D, Ceuta , Melilla and Andorra 38-07  Zone E 124-00  Canada 124-00  Switzerland 42-66  Other destinations 1 24-00 (22) Danbo, Edam , Fontal , Fontina , Fynbo, Gouda, Havarti , Maribo, SamsÃ ¸, Tilsit 5120 44 for exports to :  Polen 106-00  Austria 24-76  Zone D, Ceuta , Melilla and Andorra 38-07  Zone E 30-00  Canada 54-1 1  Switzerland 4-19  Other destinations 85-81 No L 113/38 Official Journal of the European Communities 25 . 4 . 81 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (33) ButterkÃ ¤se , Esrom, Italico, Kernhem, (cont 'd) Saint-Nectaire, Saint-Paulin , Taleggio 5120 54 for exports to :  Austria 42-29  Zone D, Ceuta, Melilla and Andorra 38-07  Zone E 25-43  Canada 48-14  Switzerland 4-19  Other destinations 74-17 (44) Cantal , Cheshire, Wensleydale , Lanca ­ shire , Double Gloucester, Blarney 5120 58 for exports to :  Austria 16-02  Zone D, Ceuta , Melilla and Andorra 25-16  Zone E 40-17  Canada 46-30  Switzerland 19-34  Other destinations 87-56 (55) Salted ricotta, of a fat content, by weight, of 30 % or more 5120 59 for exports to :  Zone E 13-98  Canada 21-76  Other destinations 40-37 (66) Feta 5120 82 for exports to :  Zone D, Ceuta, Melilla and Andorra 18-72 0  Zone E 23-91 Q  Canada 45-08 Q  Switzerland 14-51 Q  Jordan , Iraq , Iran , the Arabian Penin ­ sula and Mediterranean countries except Zone D 76-25 0  Other destinations 70-00 Q (77) Colby, Monterey 5120 83 for exports to :  Austria 16-02  Zone D, Ceuta , Melilla and Andorra 25-16  Zone E 30-05  Canada 52-90  Switzerland 19-34  Other destinations 87-56 (88) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % 5120 87 for exports to :  Austria 16-02  Zone D, Ceuta , Melilla and Andorra 25-16  Switzerland 19-34  Zone E 40-17  Canada 46-30  Other destinations 87-56 25 . 4 . 81 Official Journal of the European Communities No L 113/39 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (bbb) Exceeding 52 % but not exceeding (cont 'd) 62 % 5120 92 for exports to :  Polen 106-00  Austria 24-76  Zone D, Ceuta , Melilla and Andorra 38-07  Zone E 30-00  Canada 54-11  Switzerland 4-19  Other destinations 85-81 ex (c) Exceeding 72 % (excluding cheeses produced from whey) : 1 . In immediate packings of a net capacity not exceeding 500 grams : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % 5121 11 For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 1304 (bb) Cream cheese of a water content , calculated by weight, of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 70 % 5121 20 For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 23-56 (22) Of 70 % or more 5121 30 For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 29-64 (cc) Other 5121 40  2 . Other : (aa) Cottage cheese 5121 50  (bb) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : No L 113/40 Official Journal of the European Communities 25 . 4 . 81 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 ( 11 ) Of 60 % or more but less than 70 % 5121 60 (cont 'd) For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 23.56 (22) Of 70 % or more 5121 70 For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 29.64 (cc) Other 5121 80  ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % 5310 05 For exports to :  Zone E 19-28  Canada 28-51  Other destinations 48-31 (2) Of 80 % or more but less than 85 % 5310 11 For exports to :  Zone E 25-71  Canada 38-02  Other destinations 64-41 (3) Of 85 % or more but less than 95 % 5310 22 For exports to :  Zone E 27-31  Canada 40-38  Other destinations 68-44 (4) Of 95 % or more 5310 31 For exports to :  Zone E 30-53  Canada 45-16  Other destinations 76-49 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch , glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II , or milk products : I. Containing starch , or glucose or glucose syrup : a) Containing no starch or containing 10 % or less , by weight , of starch : 25. 4 . 81 Official Journal of the European Communities No L 113/41 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 23.07 (cont 'd) (3) Containing 50 % or more but less than 75 % , by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5700 13  (bb) 30 % or more but less than 40 % 5700 23 11-84 (cc) 40 % or more but less than 50 % 5700 33 15-54 (dd) 50 % or more but less than 60 % 5700 42 19-24 (ee) 60 % or more but less than 70 % 5700 52 22-94 (ff) 70 % or more 5700 62 26-64 (4) Containing 75 % or more, by weight, of milk products , of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5800 13  (bb) 30 % or more but less than 40 % 5800 23 11-84 (cc) 40 % or more but less than 50 % 5800 32 15-54 (dd) 50 % or more but less than 60 % 5800 42 19-24 (ee) 60 % or more but less than 70 % 5800 52 22-94 (ff) 70 % or more but less than 75 % 5800 62 26-64 (gg) 75 % or more but less than 80 % 5800 72 28-49 (hh) 80 % or more 5800 82 30-34 II . Containing no starch, glucose or glucose syrup, but containing milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (a) 50 % or more but less than 60 % 5900 12 19-24 (b) 60 % or more but less than 70 % 5900 22 22-94 (c) 70 % or more but less than 80 % 5900 32 26-64 (d) 80 % or more 5900 42 30-34 No L 113/42 25. 4. 81Official Journal of the European Communities (') When the product falling within this subheading is a mixture containing added whey and/or added lactose , no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product . (2 ) The weight of the added non-lactic matter and/or whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose , the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown , multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (5 ) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . (7) This amount applies to the net weight, minus the weight of the brine . (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey per 100 kg of finished product. NB. :  Zones A, B , C , D and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 242/80 .  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain , Qatar, Kuwait, Sultanate of Oman , Union of Arab Emirates (Abu Dhabi , Dubai , Sharjah, Ajman , Umm al Qawain, Fujairah, Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.